IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ZACHARY BARBER, JEFFREY BARBER,              : No. 252 WAL 2021
ADMINISTRATOR OF THE ESTATE OF               :
LINDA LEE JENKINS A/K/A/ LINDA LEE           :
BARBER, DECEASED                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
BRUCE STANKO, NORTH HILLS                    :
PHARMACY SERVICES, LLC,                      :
PACERCHECK, INC., ET AL                      :
                                             :
                                             :
PETITION OF: SEMPRA FINANCE, LLC             :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.